Citation Nr: 1509564	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-32 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder-to include posttraumatic stress disorder (PTSD); anxiety disorder, not otherwise specified (NOS); major depressive disorder (MDD); and mood disorder NOS.  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran, through his representative, withdrew his appeal for entitlement to service connection for bilateral hearing loss and hammer toe, right foot, in a letter of October 2010.  38 C.F.R. § 20.204.

The Veteran and his brother testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  The transcript is a matter of record.  At that time, a motion to hold the record open until November 2014 was granted; no subsequent evidence was received.


FINDINGS OF FACT

1.  Subsequent to an appealed July 2010 rating decision, in which the RO denied service connection for an acquired psychiatric disorder (to include PTSD, anxiety disorder, depressive disorder, and mood disorder NOS), the Veteran did not file a Substantive Appeal following the issuance of a February 2011 Statement of the Case.

2.  Evidence received since the July 2010 rating decision is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating that claim.

3.  The weight of the evidence is against the conclusion that the Veteran has either had symptoms warranting a diagnosis of PTSD at any time during the current appeal or has an acquired psychiatric disability (to include anxiety disorder NOS, MDD, and mood disorder NOS) as a result of his military service. 


CONCLUSIONS OF LAW

1.  The July 2010 rating decision that denied entitlement to service connection for an acquired psychiatric disorder (to include PTSD, anxiety disorder NOS, MDD, and mood disorder NOS) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  As new and material evidence has been submitted, the criteria to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. Criteria for service connection for an acquired psychiatric disability (to include PTSD, anxiety disorder NOS, MDD, and mood disorder NOS) have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material 

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability was previously denied by a July 2010 rating decision.  The Veteran neither perfected an appeal, nor submitted new and material evidence pertaining to either issue within a year of that rating decision, meaning that the July 2010 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.  

Here, after the July 2010 rating decision, the RO adequately developed for private treatment records and considered VA treatment records, when it issued the February 2011 SOC.  Such functioned as a readjudication of the claim, taking this evidence into consideration.  No other evidence was received within the appeal period that could be construed as new and material evidence.  Thus, 38 C.F.R. § 3.156(b) did not operate to prevent the July 2010 decision from becoming final.

Neither the Veteran nor his representative submitted any subsequent correspondence until October 2011, at which time the Veteran only provided a statement enumerating additional stressors as a basis for an association between military service and current mental health illness.  The October 2011 submittal does not constitute a substantive appeal and was received well after both April 2011 (i.e. 60 days following notice of the SOC) and July 2011 (i.e. 1 year from notice of the rating decision).  Consequently, in the absence of either material yet unconsidered evidence prior to, or a timely perfected appeal after issuance of the SOC, the July 2010 rating decision became final.

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is later added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108.  The rating decision of January 2012, now on appeal, reopened the issue of entitlement to service connection for an acquired psychiatric disorder, confirming and continuing the previous denial.  The Board must make its own determination.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

Again, the July 2010 rating decision disallowed service connection for an acquired psychiatric disorder, specifically on the basis that the Veteran did not then have either PTSD, or any other diagnosed mental health illnesses related to his military service.  Accordingly, the Board is charged with review of the record for new evidence, not considered during the pendency of the April 2010 claim and appeal, which would reasonably suggest either a diagnosis of PTSD or a link between another mental health illness and the Veteran's military service.  

Since July 2010, additional evidence has been submitted.  First, in an October 2011 statement, the Veteran identified numerous potential stressors.  Second, a VA examination was conducted in December 2011 at which the VA examiner initially indicated that all criteria for a diagnosis of PTSD were met.  Third, VA treatment records over the relevant time show mental health therapy.  This evidence all relates to the unestablished nexus, and is therefore considered to be material.  It was not previously before adjudicators and is not cumulative or redundant of evidence previously before adjudicators.  It is, thus, new and material evidence.  As such, the claim is reopened.  Shade, 24 Vet. App. at 113.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a VA letter of November 2011, including what the evidence must show for service connection compensation and new and material evidence.  VAOPGCPREC 6-2004.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment (showing that the Veteran established care in 2007) records are a matter of record, as are service personnel and Social Security Administration (SSA) records.  

The Veteran was provided with VA examinations in June 2010 and December 2011, the reports of which have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor his representative has now objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

In this case, the Veteran apparently has been diagnosed with several psychiatric disabilities over time, including mood disorder NOS.  However, no diagnosis is considered to be a psychosis.  The term "psychosis" includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  The evidence does not support a finding that the Veteran has been diagnosed with a "psychosis" at any time, and thus service connection for the Veteran's acquired psychiatric disability may not be established presumptively or based on a continuity of symptomatology alone.  See 38 C.F.R. § 3.384.  Accordingly, 38 C.F.R. § 3.303(b) does not apply to this appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link or nexus, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Veteran is seeking service connection for an acquired psychiatric disability, to include PTSD, which he asserts is the result of events which allegedly transpired while he was providing relief in the Dominican Republic in the aftermath of a hurricane.  At his Board hearing, the Veteran provided details about what he and his fellow Marines witnessed and experienced during this mission.  The RO has already conceded the predominant events associated with the Veteran's humanitarian mission in the Dominican Republic, confirmed by service personnel records.  VA examiners have found this event sufficient under Criterion A to support that component of a PTSD diagnosis.  As such, the issue here is not whether the Veteran experienced a stressor, but whether those experiences resulted in the development of PTSD.  

The Board will thus turn to the question of whether the Veteran's psychiatric symptomatology meets the criteria for PTSD.  The Veteran's claim for service connection for a psychiatric disability was initially received in April 2010.  A February 2010 mental health admission screening suggested Axis I diagnoses of alcohol and marijuana dependence.  The Veteran denied any history of psychiatric treatment.  He was admitted for evaluation.  PTSD and depression screens were both positive.

In February 2010, the Veteran underwent a preliminary psychological assessment.  He reported being noticeably depressed for at least 10 years.  He stated that he had first sought psychiatric help in approximately 2002.  The psychiatrist diagnosed alcohol and poly-substance dependence, depressive disorder versus substance induced mood disorder, and rule out PTSD secondary to a traumatic childhood.

At a second assessment in February 2010, the Veteran reported that he was coming to treatment to address depression, and drug/alcohol abuse.  He stated that depression was his biggest problem.  He indicated that his childhood was a nightmare.  The Veteran's military service was discussed, at which time the Veteran spoke that he was proud of receiving a humanitarian service medal for his work in the hurricane relief in the Dominican Republic.  He also indicated that his substance abuse exploded in the military and he was ultimately discharged for smoking marijuana.  The Veteran stated that following service, he began to experience nightmares of his time in the Dominican Republic.  The Veteran described a number of incidents in the military which were unpleasant.  However, the medical professional found that the Veteran did not meet Criterion F for a PTSD diagnosis because the Veteran's experiences had not caused significant impairment in social or occupational functioning.  The Veteran was diagnosed with major depressive disorder, anxiety disorder, and substance abuse on Axis I and with a personality disorder on Axis II.  It is noted that several weeks later the psychologist who did the assessment stated that after a further discussion it appeared that the Veteran would qualify for a diagnosis of PTSD.

In March 2010, the Veteran was admitted into the Residential Rehabilitation Treatment Program (RRTP) for alcohol dependency, cannabis abuse, and depression.  He reported a history of depression.  The Axis I diagnoses included substance problems, gambling addiction, and depression.  He also began undergoing PTSD Symptoms Management Group classes.

In June 2010, the Veteran underwent a VA psychiatric examination to determine if he had either PTSD or an acquired psychiatric disability, to include PTSD as a result of his military experiences.  The examiner conducted a clinical interview, administered the Clinician-Administered PTSD Scale (CAPS), the Minnesota Multiphasic Personality Inventory 2 (MMPI-2), and the Mississippi Scale for Combat-related PTSD tests.  The examiner noted that the Veteran described his relationship with his parents as having been good, which the examiner noted was in stark contrast to his report a week earlier when he described whippings and corporal punishment from his mother.  On examination, the Veteran appeared to exhibit little genuine affect, even when describing difficult or stressful circumstances.  The Veteran described his experiences with hurricane relief in the Dominican Republic, but the examiner found that while the Veteran experienced this as a life threatening situation for someone else, he denied on direct questioning any feeling of intense fear, helplessness, or horror.  Consequently, while Criterion A1 was met, the examiner found that Criterion A2 was not.  The Veteran then described encountering local civilians on this trip who reportedly threatened him.  The examiner found that this met both Criteria A1 and A2.

However, the examiner found that it seemed unlikely that the Veteran met Criterion B for persistently re-experiencing trauma, although the examiner noted that the Veteran's vague, unequivocal and ultimately unreliable answers made an accurate determination of the presence or severity of symptoms quite difficult.

The Veteran did report significant feeling of detachment or estrangement from others, but the examiner noted that these feelings appeared to be directly related to his severe substance abuse, rather than to any military stressors.  The examiner explained that the feelings of detachment would meet Criterion C, but as noted the examiner felt that such feelings were not the result of the Veteran's military experiences.  Likewise, the Veteran reported problems such as sleep difficulties, concentration problems, etc., which the examiner found would satisfy Criterion D, but the examiner found it unlikely that the symptoms were primarily due to the Veteran's military stressors, and much more likely to be the result of his 30-year history of substance abuse.  The examiner observed that when the Veteran got sober, several of these problems abated to some degree.

The examiner stated that the Veteran's report was found to be of questionable reliability and credibility given the numerous inconsistencies between statements that he had presented at the examination and statements he had made previously.  Ultimately, the examiner found that while the Veteran reported some symptoms that are associated with PTSD, the inconsistencies in his report made it impossible to determine whether the Veteran had ever experienced PTSD.

The examiner noted that the Veteran's "gull wing" profile suggested a longstanding psychopathology that was most likely of a characterological nature.  He noted that people with this profile pattern often displayed a marked tendency to distort or misrepresent circumstances and a strong tendency to over interpret the behavior of others.

The examiner concluded that it was implausible that the instance of being accosted by Dominican nationals, when no one was hurt or killed, would precipitate the type of emotional turmoil that the Veteran currently reported and displayed in psychological testing.  To the contrary, the Veteran's fragmented, disjointed, and dysfunctional social, financial and occupational circumstances were quite consistent with the type of severe and chronic drug and alcohol dependence.  The examiner added that the Veteran's social and occupational functioning, while both severely impaired, did not appear to have been impaired by the Veteran's military stressors.  As such, the examiner declined to diagnose the Veteran with PTSD.

In a January 2011 treatment record, it was noted that there were concerns that the Veteran could not be truthful with his mental health provider.

A second VA examination was provided in December 2011.  A different examiner from the previous examination interviewed the Veteran.  Following his examination, the examiner concluded that the Veteran's symptomatology did not meet the DSM-IV criteria for PTSD.  The examiner explained that the Veteran's self-report was not credible.  Specifically, the MMPI-2 was found to be invalid due to over-endorsement of unusual items.  It was also noted that the Veteran's test results were quite different from those during his initial evaluation.  The examiner found that the self-report was not reliable or credible as the Veteran appeared to be exaggerating and/or feigning mental health symptoms.  The examiner concluded that the Veteran most likely was experiencing some emotional distress, but the examiner found that it was most likely the result of prolonged substance abuse.

The Veteran's claim was denied, and in response the Veteran submitted a letter describing additional stressors from his military service, and providing certificates for the successful completion of the PTSD management group.

Subsequent VA treatment records tend to show that the Veteran's disability picture has continued to resolve over time.  Upon request for admission into the Psychiatry Partial Hospitalization (PPH) program in December 2012, the initial assessment includes a diagnosis of PTSD and a referral for subsequent evaluation.  That subsequent evaluation by a psychologist did not include a diagnosis of PTSD, but of depression NOS and polysubstance dependence in remission.  

The Veteran also testified at a Board hearing in September 2014.  Here, he recounted the in-service stressors related to the Hurricane relief and again asserted that he believed he had PTSD.  The Veteran contended that the psychological impact was evident in the detrimental change in his behavior after he returned in September 1979.  However, a careful review of the Veteran's personnel record shows various failing marks (e.g. disenrollment from a course due to academic failure in 1975) and multiple nonjudicial punishments (e.g. December 1978) and absences without leave (e.g. December 1977, February 1978) prior to departure.  A similar pattern continues up through the Veteran's discharge.  Furthermore, the Veteran received positive performance appraisals (e.g. described as mature and stable in May 1980) and letters of commendation after return from the Dominican Republic.  Consequently, the objective contemporaneous record does not bear out the Veteran's contention, as no clear dichotomy is apparent.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Also of note, the Veteran reported obtaining the perfect job, befitting his personality, in 1987 and working successfully for 15 years thereafter.  The Veteran described the job as high stress, dangerous, a constant adrenaline rush, and like being in a gun fight for 12 to 14 hours a day.  Additionally, the Veteran's brother indicated that his wife worked in the medical field as a therapist and felt that the Veteran met the diagnostic criteria for PTSD.  The Veteran was invited to submit a letter from his sister-in-law, and the case was held open to allow such evidence to be submitted.  However, to date, no letter has been received.

Turning to the evidence of record, it is clear that the Veteran believes that he has PTSD.  However, while the Veteran is considered competent to report symptoms within his observational and descriptive capacity, he is not shown to have the medical training or experience to determine whether such symptoms meet the criteria for a particular psychiatric diagnosis, as such is considered to be a complex medical question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Federal Circuit has also specifically recognized that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify, and has noted that because of the complexity of PTSD, the application of careful clinical judgment is necessary to identify and describe the relationship between past events and current symptoms.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

The Board will now consider the medical evidence of record.  Here, the Veteran has undergone two VA psychiatric examinations, and both examiners ultimately found that the Veteran did not meet the criteria for a diagnosis of PTSD to be rendered.  What is particularly elucidating in the examination reports were the findings that it was not that the Veteran did not report symptomatology that was consistent with PTSD, but that his overreporting and exaggeration undermined the credibility of his reports.  Of note, there was also a VA treatment record in which concerns were raised as to the Veteran's truthfulness with medical professionals.

As described, at least one VA doctor did diagnosis PTSD.  However, that very doctor initially found the criteria for PTSD were not met and, only after meeting with the Veteran a second time, did he add PTSD as a diagnosis.  Yet, this doctor did not appear to administer any tests, and did not provide any assessment of the Veteran's credibility.  This becomes relevant given the Veteran's tendency to overreport symptoms.  

The Board is not suggesting that the psychologist who diagnosed PTSD is not competent.  His presumed training and experience mean that his medical opinion is considered probative evidence.  However, by the same token, the VA examiners are also presumed to be credible for the same reasons, and their opinions also constitute probative evidence.  What must be underscored is that the Board, as finder of fact, must determine what the most probative evidence is.

Here, as noted, the VA examiners both administered extensive tests, but the results confirmed the suspicion that the Veteran was greatly exaggerating symptomatology.  This conclusion is found to have significant value, and the Board finds that given this consistent pattern of exaggeration, the Veteran's reports, including to the VA psychologist who diagnosed PTSD, are not credible.  As such, the psychologist's diagnosis is found to be based on an inaccurate factual premise (namely exaggerated and overreported symptomatology) and is, therefore, found to be less probative the VA examinations.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board appreciates that the Veteran has participated in PTSD group therapy but can draw no ultimate conclusion from the unexplained treatment modalities employed by providers.  Moreover, considering inclusion in Veterans Bridge to Recovery (VBR) during February 2013, a VA psychologist expressly stated that the Veteran did not meet the inclusion criterion of a primary serious mental illness (SMI), rather appearing to have primary substance use disorder (SUD) and axis II diagnoses with a secondary mood disorder.  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while PTSD may have been diagnosed on occasion, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As explained above, the weight of evidence suggests that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that the diagnosis lacked an accurate foundation to establish the presence of PTSD during the course of the Veteran's appeal.

Based on the totality of the record, the Board concludes that the weight of evidence is against a finding that the Veteran's psychiatric symptomatology has warranted a diagnosis of PTSD at any time during the pendency of his appeal.  Therefore, the first element is absent, and service connection is not warranted for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran's claim also includes the issue of an acquired psychiatric disability, other than PTSD.  As noted above, the Veteran has been diagnosed with Axis II psychiatric disorders.  For example, a June 2010 VA examination resulted in a diagnosis of personality disorder NOS, with borderline and narcissistic features, and VA treatment records from March 2013 show cluster B traits on Axis II.   However, personality disorders generally are not amenable to service connection.  See 38 C.F.R. § 3.303(c).  Rather, personality disorders, as denoted by an Axis II diagnosis, are typically characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior.  Id.  Personality disorders, therefore, are not acquired, as such, but are innately characterological.  Therefore, despite the diagnoses, service connection cannot be established for personality disorder, in this case.

Turning to Axis I mental health illness other than PTSD, the Veteran has been diagnosed with primary substance abuse disorders, in varying degrees of remission.  However, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's abuse of alcohol or drugs.  See 38 C.F.R. § 3.301.  Therefore, such diagnoses are simply not amenable to direct service connection under the law, in light of the facts of this case.

A VA examination in June 2010 resulted in a diagnosis of mood disorder NOS.  The Board, therefore, will analyze whether such illness either began during or was otherwise caused by the Veteran's military service.  The Veteran's service treatment records are negative for symptoms or diagnosis of mental health illness.  The Veteran was found psychiatrically normal at his separation physical in January 1981.

The Board appreciates that there is no categorical rule requiring expert evidence of etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, for reasons discussed above, attribution of a particular mental health illness to a specific event some 25 years earlier is a complex determination, requiring expertise in the field of psychological/psychiatric illness.  See Young, 766 F.3d at 1353.  The Veteran has not demonstrated such training or expertise.  Consequently, the Board finds the Veteran not competent to proffer a nexus opinion, in this instance.

The VA examiner in 2010 attributed the Axis I diagnosis to the Veteran's lifestyle and substance abuse; and no link was drawn between the mental health illness and the Veteran's military service.  The VA examiner concluded that the Veteran's reported symptoms of numbing, feelings of detachment, restricted range of affect, sense of foreshortened future were best accounted for by the Veteran's nearly 30-year pattern of severe and debilitating drug and alcohol abuse/dependence.  In fact, the VA examiner stated that the cumulative results of the Veteran's 30-year pattern of polysubstance abuse and alcohol dependence was very consonant with the lifestyle deterioration that other individuals with severe chemical dependency difficulties exhibit.

The VA examination is relatively consistent with subsequent VA treatment records.  As noted above, considering inclusion in VBR during February 2013, a VA psychologist expressly stated that the Veteran appeared to have primary substance use disorder (SUD) and Axis II diagnoses with a secondary mood disorder.  As such, the mood disorder was attributed to personality disorder, rather than to military service.  These opinions are the most probative of the nexus element for service connection and are uncontroverted by expert evidence of record.

Furthermore, VA examinations did not result in any other diagnoses, and there are no other fully resolved diagnoses of record (including depressive and anxiety disorders) that are reasonably related to the Veteran's military service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2007).  Thus, in summary, the weight of evidence for and against the Veteran's symptoms having warranted a diagnosis of PTSD is not, at least, in equipoise and diagnosed personality and primary substance abuse disorders are prohibited from service connection, on these facts.  Also, the Board concludes that the preponderance of evidence is against a finding that the nexus element for service connection has been met, with respect to any other diagnosed Axis I psychiatric disorder.  As such, the Veteran's claim is denied.


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disability-to include PTSD, anxiety disorder NOS, MDD, and mood disorder NOS-is denied.

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


